         Case 1:18-cv-10819-LTS Document 118 Filed 02/24/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                             )
DONNA GAVIN                                  )
                                             )
       Plaintiff,                            )
                                             )       C. A. No. 1:18-cv-10819-LTS
       v.                                    )
                                             )
CITY OF BOSTON and MARK                      )
HAYES,                                       )
                                             )
       Defendants.                           )
                                             )

                                 AFFIDAVIT OF COUNSEL

         I, Nicholas B. Carter, hereby depose and state as follows:

       1.      I am the attorney of record for the Plaintiff, Donna Gavin, (“Gavin”) in the

above-captioned matter.

       2.      I am a practicing attorney in good standing in the Commonwealth.

       3.      I submit this affidavit in connection with Donna Gavin’s Response to Defendant

Mark Hayes’s Statement of Undisputed Material Facts in Support of his Motion for Summary

Judgment and Plaintiff’s Statement of Additional Material Facts (referred to herein as

“Response”).

       4.      Exhibit A to Gavin’s Response is a true and accurate copy of Defendant Mark

Hayes’s (“Hayes”) Internal Affairs complaint, which incorporating his log against Gavin,

dated May 8, 2017. Potentially sensitive information has been redacted.

       5.      Exhibit B to Gavin’s Response is a true and accurate copy of Plaintiff, Donna

Gavin’s Amended and Supplemental Responses to Defendant City of Boston’s

Interrogatories, dated August 14, 2020.


                                                 1
         Case 1:18-cv-10819-LTS Document 118 Filed 02/24/21 Page 2 of 6




       6.      Exhibit C to Gavin’s Response are true and accurate excerpts from City of

Boston’s 30(b)(6) Designee Janet Dougherty’s Deposition Transcript, June 30, 2020.

       7.      Exhibit D to Gavin’s Response are true and accurate excerpts from Donna

Gavin’s Deposition Transcript, December 18, 2019.

       8.      Exhibit E to Gavin’s Responses is a true and accurate copy of the Affidavit of

Donna Gavin.

       9.      Exhibit F to Gavin’s Response are true and accurate excerpts from Mark

Hayes’s Deposition Transcript, December 12, 2019.

       10.     Exhibit G to Gavin’s Response is a true and accurate copy of an October 2016

email exchange between Mark Hayes and Norma Ayala. Gavin is seeking leave to file this

document under seal.

       11.     Exhibit H to Gavin’s Responses is a true and accurate copy of an October

2016 email exchange between Mark Hayes and Norma Ayala. Gavin is seeking leave to file

this document under seal.

       12.     Exhibit I to Gavin’s Response are true and accurate excerpts from Sharon

Dottin’s Deposition Transcript, February 10, 2020.

       13.     Exhibit J to Gavin’s Response are true and accurate excerpts from Winifred

Cotter’s Deposition Transcript, conducted August 6, 2020.

       14.     Exhibit K to Gavin’s Response are true and accurate excerpts from City of

Boston’s 30(b)(6) Designee Gregory Long’s Deposition Transcript, November 8, 2019. For

clarity, this was a combined 30(b)(6) and individual deposition.

       15.     Exhibit L to Gavin’s Response is a true and accurate copy of Boston Police

Department Strength by Rank and Ethnicity as of 06-27-17.



                                                2
         Case 1:18-cv-10819-LTS Document 118 Filed 02/24/21 Page 3 of 6




       16.     Exhibit M to Gavin’s Response is a true and accurate copy of a May 11, 2016

email from Mark Hayes to Stephen Joyal.

       17.     Exhibit N to Gavin’s Response is a true and accurate copy of an email thread

containing a November 5, 2016 email from Mark Hayes to Donna Gavin, copying the

detectives and sergeant detectives in the Human Trafficking Unit as well as Norma Ayala,

Gregory Long, and William Evans.

       18.     Exhibit O to Gavin’s Response is a true and accurate copy of a January 26,

2017 email from Mark Hayes to Norma Ayala, copying Gregory Long, Francis Miller, Donna

Gavin, George Juliano, and Mark Harrington.

       19.     Exhibit P to Gavin’s Response are true and accurate excerpts from City of

Boston’s 30(b)(6) Designee Mark Lynch’s Deposition Transcript, February 14, 2020.

       20.     Exhibit Q to Gavin’s Response is a true and accurate copy of a November 4,

2016 email from Brian Miller to Mark Hayes.

       21.     Exhibit R to Gavin’s Response are true and accurate excerpts from Norman

Stamper’s Deposition Transcript, December 8, 2020.

       22.     Exhibit S to Gavin’s Response is a true and accurate copy of Expert Report of

Norman H. Stamper, Ph.D, Chief of Police, City of Seattle (ret.), dated September 11, 2020.

Gavin is seeking leave to file an unredacted copy under seal.

       23.     Exhibit T to Gavin’s Response are true and accurate excerpts from Ludwik

Bartkiewicz’s Deposition Transcript, November 13, 2019.

       24.     Exhibit U to Gavin’s Response is a true and accurate copy of an email chain,

including an August 29, 2018 email from Mark Hayes to Paul Donovan. Gavin is seeking

leave to file this document under seal.



                                                3
          Case 1:18-cv-10819-LTS Document 118 Filed 02/24/21 Page 4 of 6




         25.   Exhibit V to Gavin’s Response is a true and accurate copy of portions of an

email chain, including a November 5, 2016 email from William Evans to Gregory Long.

Gavin is seeking leave to file this document under seal.

         26.   Exhibit W to Gavin’s Response is a true and accurate copy of an email chain,

including two April 2, 2017 emails exchanged between Donna Gavin and Mark Hayes.

         27.   Exhibit X to Gavin’s Response is a true and accurate copy of portions of an

email chain, including an April 20, 2017 email from Mark Hayes to Donna Gavin, copying

Mark Harrington, George Juliano, and Kathleen Doris.

         28.   Exhibit Y to Gavin’s Response are true and accurate excerpts from Kathleen

Doris’s Deposition Transcript, March 11, 2020.

         29.   Exhibit Z to Gavin’s Response is a true and accurate copy of an email chain,

including a March 22, 2017 email from Mark Hayes to Donna Gavin, copying Kathleen

Doris.

         30.   Exhibit AA to Gavin’s Response is a true and accurate copy of a

memorandum from Thomas Lembo to Mark Hayes, dated May 10, 2017. This document has

been redacted to remove potentially sensitive information.

         31.   Exhibit BB to Gavin’s Response is a true and accurate copy of a May 23, 2017

email to Donna Gavin and the members of the Human Trafficking Unit and Crimes Against

Children Unit, with Norma Ayala and Gregory Long copied.

         32.   Exhibit CC to Gavin’s Response is a true and accurate copy of an April 24,

2018 email from Donna Gavin to Marcus Eddings, copying Gregory Long. This document

has been redacted to remove potentially sensitive information.




                                                 4
         Case 1:18-cv-10819-LTS Document 118 Filed 02/24/21 Page 5 of 6




       33.    Exhibit DD to Gavin’s Responses are true and accurate excerpts from Janet

Dougherty’s Deposition Transcript, June 30, 2020.

       34.    Exhibit EE to Gavin’s Response is a true and accurate copy of an affidavit

from Joseph McDonough.

       35.    Exhibit FF to Gavin’s Responses is a true and accurate copy of a picture of the

door of the Sexual Assault Unit Day Detectives.

       36.    Exhibit GG to Gavin’s Response are true and accurate excerpts from William

Galvin’s Deposition Transcript, March 10, 2020.

       37.    Exhibit HH to Gavin’s Response are true and accurate excerpts from

Kimberly D. Hassell’s Deposition Transcript, December 11, 2020.

       38.    Exhibit II to Gavin’s Response is a true and accurate copy of the Expert

Report of Kimberly D. Hassell, Ph.D., dated October 1, 2020.

       39.    Exhibit JJ to Gavin’s Responses are true and accurate excerpts from Paul

Donovan’s Deposition Transcript, July 8, 2020.




         SIGNED under the pains and penalties of perjury, this 24th day of February, 2021.


                                      /s/ Nicholas B. Carter________________
                                       Nicholas B. Carter, BBO# 561147




                                                  5
         Case 1:18-cv-10819-LTS Document 118 Filed 02/24/21 Page 6 of 6




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document was filed through the ECF system and will therefore be

sent electronically to the registered participants as identified on the Notice of Electric Filing (NEF)

and paper copies will be sent to those participants indicated as non-registered participants.

                                        /s/ Nicholas B. Carter


Dated: February 24, 2021




                                                  6
